Citation Nr: 1647898	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.  

2.  Entitlement to service connection for residuals of a low back injury.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to May 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the foregoing issues on appeal.  

In November 2015, the Veteran testified at a videoconference hearing before the undersigned conducted at the above indicated RO.  A transcript of that hearing is of record and associated with the Veteran's electronic claims file.  

The issues of entitlement to service connection for residuals of a neck injury, residuals of a low back injury, sinusitis, and PTSD, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.  


FINDING OF FACT

The evidence is in relative equipoise regarding whether the Veteran's major depression has been aggravated by his service-connected bilateral knee disabilities.  



CONCLUSION OF LAW

The criteria for service connection for major depression as secondarily aggravated by the service-connected bilateral knee disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  As the Board is granting service connection for major depression as secondary to the service-connected bilateral knee disability, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).  

Service Connection 

The Veteran seeks service connection for an acquired psychiatric disorder.  He contends that he has major depression as secondary to his service-connected bilateral knee disabilities.  After a brief discussion of the laws and regulations pertaining to service connection, the Board will analyze the claim.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a) (2015).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2013). 

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512   (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Service connection is currently in effect for right knee sprain and left knee tibial tubercle tendonitis, each rated as 10 percent disabling.

The Board will resolve reasonable doubt in favor of the Veteran and award service connection for major depression as secondary to the service-connected bilateral knee disabilities.  There are medical opinions that are against and supportive of the claim.  

Evidence against the claim includes VA counseling with an assessment that was consistent with major depression on top of a dysthymic pattern.  A September 2012 VA examination opined that while the Veteran's knee pain (service-connected) may contribute some to difficulties in functioning, his back pain (nonservice-connected) was the largest limitor (95 percent or greater) and more likely than not to be the cause of his depression.  The examiner indicated that medical records showed a consistent complaint regarding his back pain but rarely referenced or highlighted his knee pain.  

Evidence in support of the claim includes an August 2011 VA examiner's opinion that it was at least as likely as not that the Veteran's depression was caused by or the result of service-connected right knee sprain and left tibial tendonitis.  The VA examiner noted that his reported pain may be exacerbated by anxiety and stress.  He reported that depression was due to both his service-connected knees and nonservice-connected chronic back pain.  

Finally, the Veteran's testimony before the undersigned indicated that the Veteran's pain disorder, including his service-connected bilateral knee disabilities, caused his depression and was supportive of the claim on a secondary service connection basis.  The Veteran has maintained that since he began treatment (group counseling and therapy) for depression, he had noted that his depressive symptoms have been caused by medical symptoms, to include his pain caused by bilateral knee disabilities.  The Veteran is competent to testify as to his increase in depressive symptoms based on the pain in his knees and/or pain due to his other nonservice-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In the Board's view, the VA opinions are conflicting and neither of them are of such probative value that they substantially outweigh the other evidence of record.  Therefore, the evidence is in equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's major depressive disorder had been caused by his service-connected bilateral knee disabilities.  

In this case, the evidence is in at least equipoise and, thus, resolving reasonable doubt in favor of the Veteran, service connection for major depressive disorder as secondary to the service-connected bilateral knee disabilities is granted.  

As the Board is awarding service connection for major depressive disorder on a secondary basis and because it is not contended that major depressive disorder is of service onset or related thereto, it finds that a discussion of service connection for this disability on a direct incurrence basis is not warranted.  


ORDER

Service connection for major depressive disorder is granted.  


REMAND

Further development is necessary in this case.  

The Veteran claims service connection for a low back disorder and neck disorder based on service incurrence.  He also alleges in the alternative, that a low back disorder is caused and/or aggravated by the Veteran's service-connected bilateral knee disability due to his altered gait, and the neck disorder is caused and/or aggravated by the low back disorder.  

In the Veteran's March 2015 VA lumbar spine examination, the examiner stated that arthritis in one joint does not cause arthritis in another joint.  However, the examiner did not address aggravation.  The examination is inadequate.  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4 ) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a), (b).  

As for the Veteran's claim for service connection for PTSD, the Veteran indicated that he has PTSD as a result of being caught in typhoons on three occasions in service.  He relates that he has nightmares as a result of recurrent dreams of thoughts of drowning.  There is no verification of the Veteran being on ship and being caught in typhoons.  The PTSD claim requires additional information and verification of stressors.  Since no attempt to verify the Veteran's stressors has been made, a complete VA examination in connection with his claim for PTSD needs to be rendered.

Additionally, a review of the record reveals that on the Veteran's claim for benefits, he claimed Social Security Administration (SSA) disability benefits.  He appears to be in receipt of the same.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, it is not clear whether the Veteran is in receipt of SSA disability benefits in connection with his claimed disabilities.  Since the potential relevancy of the SSA decision and the records it considered cannot be ignored, these records are necessary for review before a decision may be made regarding his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  Obtain a copy of the decision and medical records considered by the Social Security Administration in making its decision for Social Security disability benefits.  Any negative response should be included with the claims file.  

3.  The AOJ should contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC), and any other appropriate agency, and attempt to verify the claimed stressors reported by the Veteran.  Evidence of efforts to verify the stressors, to include research of ship logs, should be made a part of the file.  The Veteran should indicate when the three typhoons struck the ships he was on, and provide the name of the ships and the dates, if any, the Veteran was on these ships.   Specifically, the appropriate agency should be asked to verify if the Veteran was on any of these two ships (as the Veteran claims that two of the typhoons occurred while he was on one ship) and when the ship he was on ran into extremely heavy seas with very high waves.  If he has any other stressors or any other stressors need to be clarified, the AOJ should allow the Veteran to present that evidence prior to sending the information to the JSRRC.  

4.  Following completion of the above, obtain a VA medical opinion from an examiner who has not previously provided an opinion in this claim, if possible, to address the etiology of the claimed neck disorder and low back disorder.  The claims file must be reviewed by the examiner in conjunction with the opinion. 

The examiner is requested to identify each neck and low back disorder diagnosis, as indicated by the evidence of record.  For each neck and low back disorder identified, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's neck and/or low back disorder was due to or was aggravated by service.  If not, the examiner should also provide an opinion as the whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's service-connected bilateral knee disabilities aggravated the Veteran's low back disorder and then, whether the Veteran's low back disorder aggravated the Veteran's neck disorder.  

If it is determined that aggravation beyond the natural progress of the low back disorder and/or neck disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the current level of severity.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with the requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  The Veteran should be afforded a PTSD VA examination to determine the nature and etiology of his claimed PTSD.  All indicated tests and studies are to be performed.  In connection with the examination, the claims file must be made available to the examiner (a VA psychologist or psychiatrist) for review of the claims file.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the VBMS and Virtual VA electronic files, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of DSM-5, and, if so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is of service onset or the result of any in-service claimed event.  

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  

The examiner should take into consideration the statements made by the Veteran, to include his alleged reported stressor that should attempt to be verified by JSRRC or any other appropriate agency.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

6.  Thereafter, the AOJ should readjudicate the claims on appeal.  If the decision is adverse the Veteran, he and his representative should be provided a supplemental statement of the case and provided the opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


